Citation Nr: 0523919	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-15 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from January 1992 
to December 2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO).

A video conference hearing was held in May 2005, before the 
undersigned, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and 
who is rendering the determination in this case.

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is evidence of low back complaints in service with 
competent evidence of a nexus between the veteran's current 
low back disorder and his period of active service.   


CONCLUSION OF LAW

A low back disorder was incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1110, 1112, 1131, 1137, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Id. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including arthritis and sensorineural 
hearing loss, are presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a)(3) 3.309(a).    

Turning to the merits of the veteran's claim, service medical 
records show that he received treatment for chronic low back 
pain in July 1999 and October 1999.  At that time, the 
examiner noted a history of low back pain.  The diagnosed was 
chronic low back pain.

A private medical record dated in October 1999 reflected a 
diagnosis of lumbar radiculopathy; however, a July 2000 X-ray 
report and an August 2000 MRI were negative for lumbosacral 
spine abnormality.

In July 2002, a VA examiner diagnosed the veteran with low 
back pain without objective evidence of organic pathology.  
Nonetheless, in October 2002, the veteran's private 
chiropractor diagnosed him with left pelvic subluxation with 
mechanical lower back pain.  It was reported that the problem 
had persisted since military service.

Giving the veteran the benefit of the doubt, the Board finds 
that service connection for a low back disorder, diagnosed as 
left pelvic subluxation with mechanical lower back pain, is 
warranted.

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law is applicable to all claims 
filed before the date of enactment but not yet final as of 
that date.  See 38 U.S.C.A. § 5103A (West 2002). 

Inasmuch as the Board is allowing the benefit sought on 
appeal, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the law have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.


ORDER

Service connection for a low back disorder, diagnosed as left 
pelvic subluxation with mechanical lower back pain, is 
granted.  


REMAND

The veteran contends that he developed bilateral hearing loss 
as a result of acoustic trauma working around guns during 
service.  His service records reveal that he served as a 
military policeman.  

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  For the purposes of applying the 
laws administered by the VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) 
is 40 decibels (db) or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 db or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.

The November 1991 military entrance examination indicates 
that the veteran initially failed his hearing test.  
Specifically, his hearing at 4000 Hz in the left ear was 
noted to have a 65 db loss.  Moreover, 6000 Hz showed hearing 
loss in the right and left ears, as reflected by readings of 
60 db and 75 db, respectively.  In December 1991 he was 
tested a second time.  His hearing was determined to be 
"normal" with a 20 db loss at 4000 Hz in the left ear; 
however, a hearing loss of 60 db at 6000 Hz in the right ear 
appears to have remained.

In a February 1995 periodic service examination, the 
veteran's hearing was noted to be normal in the right ear, 
and a 30 db loss at 3000 Hz and a 75 db loss at 4000 Hz in 
the left ear.  Hearing loss of 50 db and 60 db, in the right 
and left ears, respectively, at 6000 Hz was also noted.  

In a May 2000 examination report, shortly before discharge, 
the veteran's hearing was noted to be normal through 4000 Hz 
with a 60 db loss at 6000 Hz in the right ear, and a 65 db 
loss at 4000 Hz and 80 db loss at 6000 Hz in the left ear.  

According to an uninterpreted November 2002 post-service 
private audiologic examination, the veteran's right ear 
hearing loss was recorded at 40 db at 4000 Hz, which would 
meet the criteria for hearing loss under 38 C.F.R. § 3.385. 

On the authorized audiological evaluation in January 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
30
LEFT
10
5
10
25
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.

In light of the ambiguity in the veteran's medical history 
with respect to his bilateral hearing at the time of entrance 
onto active duty, and on-going evidence of hearing loss 
during and after service, the Board finds that a medical 
opinion addressing the nature and etiology of the veteran's 
hearing loss, which is based upon consideration of the 
veteran's documented history and assertions, is needed to 
fully and fairly evaluate the claim on appeal.  See 38 
U.S.C.A. § 5103A (d).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following actions: 

1.  The RO should schedule the veteran 
for a VA audiology examination.  The 
claims folder must be made available to 
the examiner.  The examiner should 
specifically review the veteran's claims 
file and address the following questions:

?	Clinically explain, if possible, the 
discrepancies found in the veteran's 
November 1991 service entrance 
examination report which showed 
hearing loss in the left ear at 4000 
Hz on the first test, and normal 
hearing in the left ear on the 
second test.  

?	Can it be determined whether the 
veteran had a pre-existing hearing 
loss prior to entrance onto active 
duty.

?	Compare the audiometric test results 
during service (November 1991, 
February 1995, and May 2000) to 
determine whether the veteran 
experienced a clinically-
identifiable increase in severity 
during his active duty service.

?	The examiner should then indicate 
whether it is at least as likely as 
not, that any currently diagnosed 
hearing loss, in either ear, is 
related to any events occurring 
during the veteran's active service.  
The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.  The examiner must 
provide rationale for any opinions 
related.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC).  Thereafter, the veteran and his 
representative should be given the 
opportunity to respond.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	LINDA ANNE HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


